Kassal, J.
(dissenting).
The majority’s labored conjecture of how respondent Babe Realty, Inc. must have been served process underscores the very confusion which supports respondents’ contention that it in fact never received notice of the foreclosure action. I am not persuaded that this speculative explanation as to which parties must have received notice for which block and lot, and at which of two addresses, satisfies the requirements of due process.
What is clear from the record, and not disputed, is that the city’s in rem mailing list described respondent as the owner of premises block 2411 and lot 139, while the deed for respondent’s parcel bore the designation block 2412 and lot 39, and was so recorded by the City Register. The record further reveals that the in rem mailing list, which is dated April 28, 1982, and which serves as the city’s sole means of confirming proper service, cites Carmen Rosa as the owner of block 2412 and lot 39. However, as the deed for the parcel in question shows, block 2412 and lot 39 were conveyed to respondent by Victor Rosa two years before the mailing list was printed, on April 21, 1980. Since the city’s mailing list failed to reflect this change in ownership, it is not surprising that the record further contains a "notice of possible in rem tax foreclosure” for block 2412 and lot 39, dated May 23, 1986, which is addressed to Carmen Rosa and contains the following announcement: "our records indicate that the delinquency
STATEMENT WILL BE MAILED TO:
Victor Rosa
651 CoURTLANDT AvE
Bronx, NY 10451”.
That the city was confused with respect to the proper block *442and lot numbers for respondents’ parcel and who was to receive notices pertaining thereto is further reflected in its "list of delinquent taxes”, form R530, which again cites block 2411 and lot 139 as belonging to respondent, and which originally contained a line listing the owner of block 2412 and lot 39 as "unknown”. Those numbers were crossed out at some unspecified time and replaced with handwritten numbérs 2411 and 139, respectively.
Given this record, there is more than ample evidence to rebut the presumption that "all notices required by law were regular and in accordance with all provisions of law relating thereto”. (Administrative Code of City of New York § 11-412 [c] [formerly § D17-12.0 (c)].) The only issue is whether, as discussed in Justice Sandler’s concurring opinion, the holding in Town of Somers v Covey (2 NY2d 250, appeal dismissed and cert denied 354 US 916) precludes respondent’s application to vacate the judgment of foreclosure because its filing date of September 22, 1986 missed (by less than one month) the statutory two-year release period under Administrative Code § D17-25.0 (g) (now § 11-424 [g]). In my opinion, the principles of equitable estoppel should bar any such assertion on the part of the city, for it is undisputed that respondent timely applied for release of the parcel on April 29, 1986, and that respondent’s principal, Mrs. Irene Maurice, was informed by a city employee that the parcel would not be auctioned while the application was pending.
Despite this assurance to Mrs. Maurice, the city, unbeknownst to respondent, offered the parcel at auction on May 5, 1986, and received a bid thereon. Closing of title was delayed pending the Board of Estimate’s decision on respondent’s application. Thereafter, and with the two-year release period scheduled to expire on August 24, 1986, the Board of Estimate failed to act promptly and took until September 11, 1986 to issue its denial of respondent’s application.
Thus, it is apparent that the city, in its scheduling and internal procedures, caused the delay which permitted the statutory presumption of proper notice under Administrative Code § 11-412 (c) to become conclusive. As such, the city should, in equity and fairness, be estopped from relying upon the conclusive presumption to prevent review of its service of process, which the record reveals was fraught with error. We have long held that in appropriate circumstances equitable estoppel will prevent even a municipality from gaining unfair advantage over another. (Robinson v City of New York, 24 AD2d 260, 263-264.)
*443Also of significance in this matter, although completely unacknowledged by the majority, is the diligence with which Irene Maurice kept current with tax payments until she was diagnosed as having cancer. The city takes no issue with Mrs. Maurice’s statement that she had to seek information regarding what amounts were due before paying taxes in the first two years of respondent’s ownership, 1980 and 1981, because of the city’s failure to bill her. It was only after Mrs. Maurice became ill in 1981, and when both she and her husband, respondent’s other principal, were preoccupied with the state of her health, that taxes became overdue.
Given all of the above, the equities favor vacating the judgment and permitting respondent to immediately pay all taxes currently due and owing. We must bear in mind that what is at stake is the fundamental due process right to reasonable notice of the opportunity to appear and be heard. (See, Mullanne v Central Hanover Trust Co., 339 US 306.) In the recently decided Matter of McCann v Scaduto (71 NY2d 164, 172), the Court of Appeals reiterated that "[t]he central meaning of procedural due process has long been clear. 'Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that right they must first be notified’ at a reasonable time and in a reasonable manner”.
For all of these reasons, the city should not be permitted to invoke the conclusive statutory presumption of regularity provided in Administrative Code § 11-412 (c), and a mechanical application of the holding in Town of Somers v Covey (supra) would be unjust. Rather, this court should exercise its inherent power to grant relief from a judgment or order, and affirm the order of the court below. (See, 5 Weinstein-Korn-Miller, NY Civ Prac ¶ 5015.13; Matter of Tax Foreclosure No. 35 [City of New York — Wilson], 127 AD2d 220, 229, appeal dismissed 70 NY2d 694.) Surely the statute does not require, and our Federal and State Constitutions do not permit, that the laudatory goal of finality in deed recordation be secured at the expense of due process.